         Case 3:17-cv-00512-SDD-EWD                     Document 84          10/30/18 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA


JESSIE CRITTINDON, ET AL.                                                        CIVIL ACTION

VERSUS                                                                           NO. 17-512-SDD-EWD

MARLIN GUSMAN, ET AL.
                                             Consolidated with

EDDIE COPELIN                                                                    CIVIL ACTION

VERSUS                                                                           NO. 17-602-SDD-EWD

MARLIN GUSMAN, ET AL.

                               SETTLEMENT CONFERENCE ORDER

         IT IS ORDERED that a settlement conference is hereby set for May 9, 2019 at 1:30 p.m.

in chambers, which is located at 777 Florida St., Room 260, Baton Rouge, Louisiana.

         The settlement conference will begin with a statement by Judge Wilder-Doomes. Each

party should also be prepared to make a brief statement setting forth the most important legal and

factual issues in the case that will affect settlement negotiations.1 Thereafter, the parties will be

separated, and Judge Wilder-Doomes will facilitate the negotiations between the parties.

         The following is provided to ensure that the necessary parties are present for the

conference, to assist the Court in an objective appraisal and evaluation of the lawsuit, and to

facilitate settlement of this matter in the most efficient manner.

A.       PERSONS ATTENDING THE CONFERENCE

         In addition to counsel who will try the case, a person with full settlement authority must be

present for each party at the conference. This requirement contemplates the presence of your client


1Depending  on the circumstances of the particular case, the Court may elect to hear opening statements in the
separate caucuses.
            Case 3:17-cv-00512-SDD-EWD                     Document 84       10/30/18 Page 2 of 4



or, if a corporate entity, an authorized representative of your client, who has full and final

settlement authority. The purpose of this requirement is to have representatives present who can

settle the case during the course of the conference without consulting a superior. Upon proper

application to the Court and under extenuating circumstances,2 a governmental entity, insurance

company or corporate entity may be granted permission to proceed with a representative with

limited authority, provided he/she has direct communication with a representative with full

authority throughout the conference, even if the settlement conference lasts through lunch or after

working hours. In addition to setting forth the extenuating circumstances warranting participation

of a representative with only limited authority in person at the conference, the application shall

state that the applicant has notified all other counsel of record and state whether they have any

objection. Such application must be made 14 days before the scheduled date of the settlement

conference. Any other persons deemed necessary to negotiate a settlement may also attend.

Counsel of record will be responsible for timely advising any involved non-party (i.e., insurance

company), of the requirements of this order.

B.         CONFIDENTIAL STATEMENTS

           The parties shall submit confidential settlement position papers by noon 7 days prior to

the conference to the judge’s chambers either via facsimile transmission to (225) 389-3585 or

hand delivery. The statement shall not exceed five pages and shall contain the following:

           (a)      Persons Attending: The name and title, if applicable, of the client or authorized

                    representative who will be attending the conference with trial counsel.

           (b)      Statement of your Case: The position paper should set forth a brief statement of

                    your claim or defense. It should also contain a statement of the liability issues


2   The purchase of an airplane ticket is not an extenuating circumstance.
        Case 3:17-cv-00512-SDD-EWD               Document 84      10/30/18 Page 3 of 4



               present, including a description of the strongest and weakest points of your case,

               both legal and factual.

       (c)     Quantum: A brief statement of your position on quantum, including any injuries

               sustained. When applicable, describe any surgeries, current medical status, and any

               other relevant legal or factual issues.

       A concluding section should contain suggestions for a satisfactory resolution of the claim.

Please do not be bound by monetary solutions, but rather consider all possible alternatives to

reaching a satisfactory resolution.      Also, please keep in mind that these submissions are

confidential, will not be exchanged, are not binding, and that posturing is inappropriate and only

serves to handicap the process. The Magistrate Judge serves as a neutral facilitator in this process;

thus it serves no purpose for either party to attempt to convince the Magistrate Judge of his

position.

C.     ATTACHMENTS

       Copies of the following documents may be attached to the confidential settlement position

paper if they exist and counsel deems them relevant:

       (a)     Major relevant medical reports concerning plaintiff's medical condition (if
               applicable);

       (b)     Economic loss reports;

       (c)     Non-medical expert reports; or

       (d)     Any other documents which counsel believe may be of benefit to the Court in
               evaluating the case.

D.     EXCHANGE OF SETTLEMENT OFFERS

       Settlement conferences are often unproductive unless the parties have exchanged demands

and offers before the conference and made a serious effort to settle the case on their own. Before
        Case 3:17-cv-00512-SDD-EWD             Document 84      10/30/18 Page 4 of 4



arriving at the settlement conference the parties are to negotiate and make a good faith effort

to settle the case without the involvement of the Court. A specific settlement offer, in writing,

must be submitted by the plaintiff to the defendant at least 21 days prior to the settlement

conference, with a brief explanation of why settlement is appropriate. If unacceptable to the

defendant, a specific counteroffer, in writing, must be submitted by the defendant to the

plaintiff at least 14 days prior to the settlement conference, with a brief explanation of why

settlement is appropriate. If settlement is not achieved, plaintiff’s counsel shall deliver or fax

copies of all letters to Judge Wilder-Doomes no later than 3 days before the conference.

E.     CONFIDENTIALITY

       The contents of the statements and all communications made in connection with the

settlement conference are confidential and will not be disclosed to anyone without the express

permission of the communicating party or order of a court of competent jurisdiction. The

statements and any other documents submitted for the settlement conference will be maintained in

chambers and will be destroyed after the conference.

       Signed in Baton Rouge, Louisiana, on October 30, 2018.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE
